1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority,
This application claims the benefit of prior-filed application No. 62/704,494, filed 05/13/2020.

Claim Objections
Claims 1-4 objected to because of the following informalities:  In claim 1, for example, the term “patient” should be introduced with an indefinite article.  The Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112. Applicant should review the claims to ensure all claim elements are properly introduced and subsequently referenced in the claims.  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a 


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-4 are directed to a process. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1.  Method for providing patient self-screening of encounter, medical history taking,
and refinement by medical professionals, comprising the steps of:
comparing patient medical information and prior encounters prior to a first stage with medical professionals wherein patient medical information of multiple issues is entered through a visual tablet based application;
passing the medical information between medical professionals and refining with input from patient at multiple stages and validating at each multiple stage;
reviewing the refined medical information with patient and signing; and
analyzing the patient medical information, the prior encounters, and the refined
medical information using analytics, decision making and data mining to recommend treatment to a patient for final review and approval

The claims recite method of collecting information to determine a recommended treatment to a patient.    But for the recitation of a “visual tablet based application,” all of the claim elements of the body of the claim are directed to a method of organizing human activity (i.e., providing medical treatment to a patient).  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-3, these claims recite “a visual tablet based application,” the this additional element fails to integrate the judicial exception into a practical application.   In this instance, the use of a visual tablet based application does not improve the functioning of the computer, but rather, only functions as an input device for obtaining information (i.e. “mere data gathering”) and consequently, is found to be insignificant extra-solution activity.  See MPEP § 2106.05(g).

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the a visual tablet based application.  However, when considered separately and in combination with the recited steps, this element does not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only device for obtaining information and consequently, merely provides insignificant extra-solution activity, which does not amount to an inventive concept.    
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “patient medical information” in line 3, “the medical information” in line 5, “the refined medical information” in line 7 and “the Patient medical information” in line 9.    The use of inconsistent language in this instance renders the claim indefinite because this language fails to particularly point out and distinctly claim the subject matter.  It is unclear if these are different elements are referencing the same element.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francois, US 2017/0262604 A1.

In regard to claim 1, Francois discloses a method for providing patient self-screening of encounter, medical history taking, and refinement by medical professionals, comprising the steps of:
comparing patient medical information and prior encounters prior to a first stage with medical professionals wherein patient medical information of multiple issues (see ¶ 0093, disclosing “health data collected”) is entered through a visual tablet based application (see ¶0129, disclosing “tablet”);

reviewing the refined medical information with patient (see ¶ 0328, “the prescriber may review the information before approving the T-plan”) and signing (see ¶ 0480, disclosing a signature capture) and
analyzing the patient medical information, the prior encounters, and the refined
medical information using analytics, decision making and data mining to recommend treatment to a patient for final review and approval (see ¶ 0328, “the prescriber may review the information before approving the T-plan”);.

In regard to claim 2, Francois discloses the method of claim 1 further comprising the steps of self-screening of encounter by the patient and taking of medical history (see ¶ 0176, “screening session”)

In regard to claim 3, Francois discloses the method of claim 2 wherein the step of self-screening of encounter by the patient occurs in an emergency room setting (see ¶ 0283, “visits to an emergency room.”)

In regard to claim 4, Francois discloses the method of claim 3 further comprising the step of determining patient priority (see ¶ 0194, disclosing “predetermined priority level”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Holub et al., US 2021/0313061 A1 (Recommendation prioritization and task throttling)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare

2/26/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9